DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1, 3-5 & 7-14 are pending in this instant application per remarks and claim amendments filed on 11/10/2020 by Applicant, wherein Claims 1, 11 and 12 are three independent claims reciting information processing system claims, control method claims and storage medium claims, with only Claims 3-5, 7-10 & 13-14 dependent on independent Claim 1 directly.  Said claim amendments have amended all three/3 independent Claims 1, 11 & 12 only, while Claims 6 & 15 are shown as cancelled.              
This Office Action is an Allowance in response to the remarks and the claim amendments of 10 NOVEMBER 2020 and Examiner’s Amendment agreed to by Atty. Andy Kim for its original application filed by the Applicant on 28 APRIL 2017 that is titled:     “Information Processing Apparatus, Control Method and Storage Medium”.        
Accordingly, amended Claims 1, 3-5 & 7-14 are now being Allowed herein as described hereunder in this Office Action.                 

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner’s Amendment was given in an interview with Atty. Andy Kim on 31 DEC 2020, as noted in the attached Interview Summary, whereby limitations of Claim 2 are added to all three independent Claims 1, 11 & 12, and Claim 2 is cancelled thereafter.            

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 1:            
(Currently Amended):    An information processing system comprising:   
a plurality of sensors, each sensor associated with a corresponding object of a plurality of objects, each sensor configured to detect an interaction between the corresponding object and a person and transmit interaction information to a server over a network, the interaction information describing actions taken by the person against the corresponding object, the actions including at least one of driving, cleaning, and repairing;               
the server configured to receive the interaction information from the plurality of sensors, generate an emotional value for each of the plurality of objects based on the interaction [[         
a credit information provision server configured to acquire at least one emotional value of the generated emotional values from the server based on an identification of the person and search conditions, the search conditions including at least one maker name of an object of the plurality of objects, and provide personal credit information of the person based on the acquired at least one emotional value;  [[and               
circuitry configured to generate an absolute numerical emotional value based on information related to interactions between one of the plurality of objects and other ones of the plurality of objects and a relative value based on information related to an interaction between the one of the plurality of objects and a specific object.     


Claim 11:    
(Currently Amended):      A control method comprising:     
detecting, by each of a plurality of sensors, each sensor associated with a corresponding object of a plurality of objects, an interaction between the corresponding object and a person;          
transmitting interaction information to a server over a network, the interaction information describing actions taken by the person against the corresponding object, the actions including at least one of driving, cleaning, and repairing;             
receiving, by the server, the interaction information from the plurality of sensors;      

determining a value of each of the plurality of objects based on the generated emotional value;         
acquiring at least one emotional value of the generated emotional values from the server based on an identification of the person and search conditions, the search conditions including at least one maker name of an object of the plurality of objects;     and           
providing personal credit information of the person based on the acquired at least one emotional value;  [[    and               
circuitry configured to generate an absolute numerical emotional value based on information related to interactions between one of the plurality of objects and other ones of the plurality of objects and a relative value based on information related to an interaction between the one of the plurality of objects and a specific object.     


Claim 12:  
(Currently Amended):      A non-transitory computer readable medium storing computer readable instructions thereon that, when executed by a computer, causes the computer to perform a method comprising:   
detecting, by each of a plurality of sensors, each sensor associated with a corresponding object of a plurality of objects, an interaction between the corresponding 

transmitting interaction information to a server over a network, the interaction information describing actions taken by the person against the corresponding object, the actions including at least one of driving, cleaning, and repairing;       
receiving, by the server, the interaction information from the plurality of sensors;        
generating an emotional value for each of the plurality of objects based on the interaction information;       
determining a value of each of the plurality of objects based on the generated emotional value;         
acquiring at least one emotional value of the generated emotional values from the server based on an identification of the person and search conditions, the search conditions including at least one maker name of an object of the plurality of objects;       and         
providing personal credit information of the person based on the acquired at least one emotional value;  [[      and               
circuitry configured to generate an absolute numerical emotional value based on information related to interactions between one of the plurality of objects and other ones of the plurality of objects and a relative value based on information related to an interaction between the one of the plurality of objects and a specific object.     


Claim 2:    Cancelled per agreement with Atty. Andy Kim on 31 DEC 2020 (please see attached Interview Summary).   

 Allowable Subject Matter 
Claims 1, 3-5 and 7-14 are pending and allowed.         
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Park reference (Pub. No. US 2016/ 0035135) teaches ---    
{“The present specification relates to a wearable device and a method of controlling therefor.  According to one embodiment, a method of controlling a wearable device includes the steps of detecting a real object and displaying a first virtual object based on the detected real object when the real object is detected, and detecting the real object and a first interaction and displaying a second virtual object when the real object and the first interaction are detected, wherein the second virtual object is displayed based on the second virtual object information transmitted by the external device.”}       

Further, Wong reference (Pub. No. US 2014/ 0188501) teaches ---            
{“An apparatus for executing a task includes an authenticator to identify a user, a controller that can receive data from the user, and an authorizer to ensure that the user has access to applications used to execute the task.  The controller is able to register or de-register the applications and then determine which if the registered applications should be used to execute the task.  The controller then converts the data from the user so that it can be used by the application to execute the task.  If the user selects a second task to be executed, the controller can determine which of the registered applications is to be used to execute the second task.  Methods for executing multiple tasks are also described.”}   

Further, Murphy reference (Pub. No. US 2012/ 0311032) teaches ---            
{“Emotional response data of a particular user, when the particular user is interacting with each of multiple other users, is collected.  Using the emotional response data, an emotion of the particular user when interacting with each of multiple other users is determined.  Based on the determined emotions, one or more of the multiple other users are identified to share an online experience with the particular user.”}      


{“The present invention is directed to the combining of personal credit information for an individual and business credit information of a business with which the individual is associated.  For example, the invention can provide a website where a user can request to view an individual's personal credit information and the business credit information of a business that the individual owns.  In this manner, the user can quickly and easily obtain a more complete view of the financial status of an individual or a business in a single location.”}             


Further, Fujita reference (Pub. No. US 2004/ 0133596) teaches ---            
{“A system comprising a database for registering parts environment information in advance; search means for searching the database for a part constituting a product; calculation means for calculating an environment information evaluation value of the part by using environment information in the database if one is found as a result of the search, or by averaging environment information of a part of the same type or the same material as the search target part registered in the database if environment information of the search target part is not registered in the database; and output means for outputting an environment information evaluation value calculated for the product.”}        

Further, Mitsuyoshi reference (Pub. No. US 2003/ 0182123) teaches ---            
{“An object of the invention is to provide an emotion detecting method capable of detecting emotion of a human accurately, and provide sensibility generating method capable of outputting sensibility akin to that of a human.  An intensity, a tempo, and intonation in each word of a voice are detected based on an inputted voice signal, amounts of change are obtained for the detected contents, respectively, and signals expressing each states of emotion of anger, sadness, and pleasure are generated based on the amounts of change.  A partner's emotion or situation information is inputted, and thus instinctive motivation information is generated.  Moreover, emotion information including basic emotion parameters of pleasure, anger, and sadness is generated, which is controlled based on the individuality information.”}         

Further, Davis reference (Pub. No. US 2013/ 0060624) teaches ---            
{“Methods, apparatuses, computer program products, devices and systems are described that carry out accepting at least one persona from a party to a transaction; evaluating the transaction; and negotiating receipt of at least one different persona from the party to the transaction at least partly based on an evaluation of the transaction.”}   




In regards to independent Claims 1, 11 & 12, Park, Wong, Murphy, King, Fujita, Mitsuyoshi and Davis references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       

Claim 1:              
An information processing system comprising:             
a plurality of sensors, each sensor associated with a corresponding object of a plurality 
of objects, each sensor configured to detect an interaction between the corresponding object and a person and transmit interaction information to a server over a network, the interaction information describing actions taken by the person against the corresponding object, the actions including at least one of driving, cleaning, and repairing;            
a credit information provision server configured to acquire at least one emotional value of the generated emotional values from the server based on an identification of the person and search conditions, the search conditions including at least one maker name of an object of the plurality of objects, and provide personal credit information of the person based on the acquired at least one emotional value;   and               
circuitry configured to generate an absolute numerical emotional value based on information related to interactions between one of the plurality of objects and other ones of the plurality of objects and a relative value based on information related to an interaction between the one of the plurality of objects and a specific object.             



Claim 11:            
A control method comprising: 
detecting, by each of a plurality of sensors, each sensor associated with a corresponding object of a plurality of objects, an interaction between the corresponding object and a person;   
transmitting interaction information to a server over a network, the interaction information describing actions taken by the person against the corresponding object, the actions including at least one of driving, cleaning, and repairing;   
acquiring at least one emotional value of the generated emotional values from the server based on an identification of the person and search conditions, the search conditions including at least one maker name of an object of the plurality of objects; and providing personal credit information of the person based on the acquired at least one emotional value;   and               
circuitry configured to generate an absolute numerical emotional value based on information related to interactions between one of the plurality of objects and other ones of the plurality of objects and a relative value based on information related to an interaction between the one of the plurality of objects and a specific object.      



Claim 12:                    
A non-transitory computer readable medium storing computer readable instructions thereon that, when executed by a computer, causes the computer to perform a method comprising:        
detecting, by each of a plurality of sensors, each sensor associated with a corresponding object of a plurality of objects, an interaction between the corresponding object and a person; 5Application No. 15/522,834 Reply to Office Action of September 16, 2020 
transmitting interaction information to a server over a network, the interaction 
information describing actions taken by the person against the corresponding object, the actions including at least one of driving, cleaning, and repairing; 
acquiring at least one emotional value of the generated emotional values from the server based on an identification of the person and search conditions, the search conditions including at least one maker name of an object of the plurality of objects; and providing personal credit information of the person based on the acquired at least one emotional value;     and               
circuitry configured to generate an absolute numerical emotional value based on information related to interactions between one of the plurality of objects and other ones of the plurality of objects and a relative value based on information related to an interaction between the one of the plurality of objects and a specific object.         



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.              
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.       
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691